Case 2:19-cv-01083-FMO-AGR Document 17 Filed 08/13/19 Page 1 of 1 Page ID #:58



  1   MARWAN R. DAHER
  2   mdaher@sulaimanlaw.com
      SULAIMAN LAW GROUP, LTD.
  3   2500 South Highland Avenue, Suite 200
  4   Lombard, IL 60148
      Telephone: (630) 575-8181
  5   Facsimile: (630) 575-8188
  6   Attorney for Plaintiff
  7

  8                        UNITED STATES DISTRICT COURT

  9                      CENTRAL DISTRICT OF CALIFORNIA

 10

 11    HECTOR M. ORTEGA,                      Case No. 2:19-cv-01083-FMO-AGR

 12                    Plaintiff,             ORDER ON STIPULATION [16]

 13          v.

 14
       SMARTPAY LEASING, LLC,
 15
                       Defendant.
 16

 17

 18         Plaintiff, HECTOR M. ORTEGA (“Plaintiff”), by and through his attorneys,
 19
      Sulaiman Law Group, Ltd. having filed with this Court Sulaiman Law Group, Ltd.
 20

 21
      having filed with this Court his Agreed Stipulation of Dismissal with Prejudice, and

 22   the Court having reviewed same, now finds that this matter should be dismissed.
 23
            IT IS THEREFORE ORDERED by this Court that the above cause of action
 24

 25   is hereby dismissed, with prejudice.

 26    Dated: August 13, 2019
                                                /s/ Fernando M. Olguin
                                             ___________________________________
 27
                                             Judge, U.S. District Court
 28
                                                1
